                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF IOWA
                                WESTERN DIVISION

    UNITED STATES OF AMERICA,

                  Plaintiff,                                   No. CR04-4112-LTS

    vs.
                                                               MEMORANDUM
    TERESA HERNANDEZ,                                        OPINION AND ORDER
                  Defendant.

                                 ___________________________


          This matter is before me on a letter filed by defendant Teresa Hernandez (Doc.
No. 100) that I construe as a motion to reconsider my order (Doc. No. 96) denying her
motion (Doc. No. 95) for a recommendation that she receive the maximum amount of
time allowable in a residential reentry center (RRC) pursuant to the Second Chance Act. 1


1
    Under the Second Chance Act of 2007, the Bureau of Prisons (BOP) is directed:
          [t]o the extent practicable, ensure that a prisoner serving a term of imprisonment
          spends a portion of the final months of that term (not to exceed 12 months), under
          conditions that will afford that prisoner a reasonable opportunity to adjust to and
          prepare for the reentry of that prisoner into the community. Such conditions may
          include a community correctional facility.
18 U.S.C. § 3624(c)(1). “The prerelease custody provision does not mandate that the BOP place
a particular inmate in a residential reentry center and, if such placement is made, does not
mandate any particular length of placement. Clearly, Congress vested the BOP with discretion
as to such matters.” Muir v. United States, No. 1:17–cv–01028, 2018 WL 542229, at *1
(D.S.D. Jan. 23, 2018). The district court may recommend placement but such recommendation
is not binding:
          Any order, recommendation, or request by a sentencing court that a convicted
          person serve a term of imprisonment in a community corrections facility shall
          have no binding effect on the authority of the Bureau under this section to
          determine or change the place of imprisonment of that person.
18 U.S.C. § 3621(b).




          Case 5:04-cr-04112-LTS-KEM Document 101 Filed 06/26/20 Page 1 of 3
On July 8, 2005, the court sentenced Hernandez to 240 months’ imprisonment after she
pleaded guilty to three counts: one count of conspiracy to distribute 500 grams or more
of methamphetamine mixture after a felony drug conviction and two counts of possession
with intent to distribute 50 grams or more of methamphetamine mixture after a felon drug
conviction. See Doc. No. 50. According to the online Bureau of Prisons (BOP) inmate
locator, her current projected release date is October 28, 2021.
       I denied Hernandez’s first motion on April 6, 2020, because she was over a year
away from her release date and did not state that she had received a reentry plan from
the BOP.2 Doc. No. 96 at 2. Hernandez explains she was recently told by her case
manager that her RRC placement date is January 27, 2021. Doc. No. 100 at 3. She also
states that she is unable to obtain a copy of her reentry plan from the BOP. Id. at 1.
       As noted above, the Second Chance Act encourages the BOP to place inmates in
RRC facilities up to twelve months prior to their release from BOP custody. However,
the Second Chance Act does not create an absolute standard but encourages the use of
RRC facilities to “the extent practicable.” Additionally, while a federal court may make
a placement recommendation, that recommendation is not binding. See 18 U.S.C. §
3621(b); see also United States v. Gocha, No. CR07-2006-LTS-1, Doc. No. 204 (N.D.
Iowa Mar. 26, 2019) (in which I granted a Second Chance Act motion and recommended
a defendant receive the maximum amount of time allowed in an RRC).
       I have obtained a copy of Hernandez’s reentry plan from United States Probation.
BOP staff members recommend that she receive up to twelve months of RRC placement
in order to help her transition back into the community. Her security level is minimum.
She has participated in extensive programming while incarcerated.               The BOP
characterizes the list of courses she has taken as “massive.” She has completed drug
education programming and there are no concerns about her mental health. She has


2
 On June 16, 2020, I denied Hernandez’s motion (Doc. No. 97) for compassionate release. See
Doc. No. 99.
                                            2

     Case 5:04-cr-04112-LTS-KEM Document 101 Filed 06/26/20 Page 2 of 3
consistently earned good work evaluations. Hernandez has maintained clear conduct
throughout her incarceration period—nearly 15 years. The only potential negative listed
on her reentry plan is that she is currently listed as homeless upon release.
       Hernandez’s behavior and development in prison have been exemplary and she is
to be commended for the work she has done to improve her situation. BOP staff members
recommend that she receive up to twelve months of RRC placement. However, she is
currently slated for only nine months. In light of the efforts Hernandez made toward
rehabilitation, and the fact that the maximum time in a residential reentry center will
allow her to develop skills and secure long-term housing, her motion (Doc. No. 100) is
granted. In an effort to enhance Hernandez’s likelihood of successful community reentry
upon completion of her term of imprisonment, I recommend she be afforded prerelease
residential reentry center placement for the maximum time authorized by the Second
Chance Act. 3 The Clerk’s office is directed to send this order to the BOP facility where
Hernandez is currently incarcerated.


       IT IS SO ORDERED.
       DATED this 26th day of June, 2020.




                                             __________________________
                                             Leonard T. Strand, Chief Judge




3
  Hernandez’s present motion also requests a transfer of jurisdiction of her supervised release be
to the United States District Court for the Western District of Arkansas. Doc. No. 100 at 1.
However, this court cannot unilaterally transfer jurisdiction of the supervised release of a
defendant to another district. See 18 U.S.C. § 3605. For Hernandez to transfer jurisdiction of
her supervised release to the Western District of Arkansas, she needs to submit the proper
paperwork to that district, and then that district must then decide to accept supervision and
request transfer of jurisdiction.
                                                3

      Case 5:04-cr-04112-LTS-KEM Document 101 Filed 06/26/20 Page 3 of 3
